Sullivan, Judge:
These appeals to reappraisement have been stipulated and submitted for decision by counsel for the parties hereto.
On the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the d.etermination of the value of the merchandise here involved, and that such values are as follows:
Unit invoiced values, less 50% discount, plus 15% advance, less 2% cash discount, plus cases and packing of Swedish Kronor .30 per cubic ft. •
Judgment will be rendered accordingly.